             Case 1:19-cv-01201 Document 1 Filed 04/25/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 19-cv-1201
                                         )
 U.S. DEPARTMENT OF AGRICULTURE,         )
 1400 Independence Avenue SW             )
 Washington, DC 20250                    )
                                         )
                             Defendant. )
                                         )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

Agriculture under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from

continuing to withhold agency records and ordering the production of agency records improperly

withheld.


                                                1
              Case 1:19-cv-01201 Document 1 Filed 04/25/19 Page 2 of 7



                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant U.S. Department of Agriculture (USDA) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). USDA has possession,

custody, and control of the records American Oversight has requested.

                                    STATEMENT OF FACTS

       7.       American Oversight submitted two FOIA requests to USDA—on November 1,

2018, and February 21, 2019, respectively—seeking records primarily relating to Secretary

Sonny Perdue’s potential conflicts of interests, ethics disclosures and recusals, and

communications with certain entities outside of USDA.

                                Business Interests FOIA Request

       8.      On November 1, 2018, American Oversight submitted a FOIA request to USDA

requesting:

               All communications (including emails, email attachments, calendar
               invitations/entries, written guidance or memoranda) by individuals in the Office
               of Ethics at USDA regarding Secretary Perdue’s business interests, potential
               conflicts of interest, and any final decisions surrounding his ethics disclosures and
               recusals.



                                                 2
              Case 1:19-cv-01201 Document 1 Filed 04/25/19 Page 3 of 7



               Please search the records of anyone with an email address ending in
               @oe.usda.gov, including but not limited to:

                  i.      Stuart Bender, Director of the Office of Ethics and Designated Agency
                          Ethics Official (Stuart.Bender@oe.usda.gov)
                 ii.      Andrew Tobin, Deputy Director of the Office of Ethics and Alternate
                          Designated Agency Ethics Official (Andrew.Tobin@oe.usda.gov)
                iii.      Mildred Benson, Office of Ethics Senior Advisor for Financial Disclosure
                          Systems and Presidential Nominations (Mildred.Benson@oe.usda.gov)

               Please provide all responsive records from January 18, 2017, through the date the
               search is conducted.

               This request includes all messages on which any of the individuals specified
               above appears (whether in the to, from, cc, or bcc field), as well as all prior
               messages (whether incoming or outgoing) reflected in the responsive
               correspondence and any attachments thereto.

       9.      By electronic mail on November 8, 2018, USDA acknowledged receipt of the

Business Interests FOIA Request. USDA assigned this request the tracking number 2018-DA-

00841-F.

       10.     American Oversight has not received any further communications from USDA

regarding this FOIA request.

                               External Communications FOIA Request

       11.     On February 21, 2019, American Oversight submitted a FOIA request to USDA

requesting:

               1) All records reflecting communications (including emails, email attachments,
                  text messages, messages on messaging platforms (such as Slack, GChat or
                  Google Hangouts, Lync, Skype, or WhatsApp), telephone call logs, calendar
                  invitations, calendar entries, meeting notices, meeting agendas, informational
                  material, draft legislation, talking points, any handwritten or electronic notes
                  taken during any oral communications, summaries of any oral
                  communications, or other materials) with Senator David Perdue or any person
                  who works for Senator Perdue, including any person using an email address
                  ending in perdue.senate.gov.

                       Please produce responsive records of the following individuals and offices:

                          a) All political appointees* in the Immediate Office of the Secretary,
                             including Secretary Perdue


                                                    3
             Case 1:19-cv-01201 Document 1 Filed 04/25/19 Page 4 of 7



                     b) All political appointees* in the Office of Congressional Relations
                     c) Farm Service Agency Georgia State Executive Director Talmadge
                        Smith
                     d) USDA Rural Development Georgia State Director Joyce White

              2) All records reflecting communications (including emails, email attachments,
                 text messages, messages on messaging platforms (such as Slack, GChat or
                 Google Hangouts, Lync, Skype, or WhatsApp), telephone call logs, calendar
                 invitations, calendar entries, meeting notices, meeting agendas, informational
                 material, talking points, any handwritten or electronic notes taken during any
                 oral communications, summaries of any oral communications, or other
                 materials) between or among (a) any political appointee* in the Immediate
                 Office of the Secretary, including Secretary Perdue, and (b) any of the
                 following individuals and entities or any person acting on their behalf:

                     a) Jose “Pepe” Fanjul Jr.
                     b) Jose “Pepe” Fanjul Sr.
                     c) Alfonso “Alfie” Fanjul Jr.
                     d) Florida Crystals Corporation (including but not limited to any person
                        using an email address ending in floridacrystals.com)
                     e) Fanjul Corp.
                     f) Becker & Poliakoff (including but not limited to any person using an
                        email address ending in bplegal.com)
                     g) Smith & Boyette, including Van Boyette

              Please produce all responsive records from January 20, 2017 through the date of
              search. Responsive records should include communications on which relevant
              custodians are copied (cc) or blind copied (bcc).

              * “Political appointee” should be understood as any person who is a Presidential
              Appointee with Senate Confirmation (PAS), a Presidential Appointee (PA), a
              Non-career SES, any Schedule C employees, or any persons hired under
              Temporary Non-career SES Appointments, Limited Term SES Appointments, or
              Temporary Transitional Schedule C Appointments.

       12.     By electronic mail on February 27, 2019, USDA acknowledged receipt of the

External Communications FOIA Request. USDA assigned this request the tracking number

2019-DA-02446-F.

       13.    American Oversight has not received any further communications from USDA

regarding this FOIA request.




                                               4
             Case 1:19-cv-01201 Document 1 Filed 04/25/19 Page 5 of 7



                              Exhaustion of Administrative Remedies

       14.     As of the date of this Complaint, USDA has failed to (a) notify American

Oversight of any determination regarding its FOIA requests, including the scope of any

responsive records USDA intends to produce or withhold and the reasons for any withholdings;

or (b) produce the requested records or demonstrate that the requested records are lawfully

exempt from production.

       15.     Through USDA’s failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       16.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       17.     American Oversight properly requested records within the possession, custody,

and control of USDA.

       18.     USDA is an agency subject to FOIA, and it must therefore make reasonable

efforts to search for requested records.

       19.     USDA has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA requests.

       20.     USDA’s failure to conduct adequate searches for responsive records violates

FOIA and USDA regulations.

       21.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.



                                                 5
               Case 1:19-cv-01201 Document 1 Filed 04/25/19 Page 6 of 7



                                        COUNT II
                            Violation of FOIA, 5 U.S.C. § 552
                  Wrongful Withholding of Non-Exempt Responsive Records

       22.      American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       23.      American Oversight properly requested records within the possession, custody,

and control of USDA.

       24.      USDA is an agency subject to FOIA, and it must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       25.      USDA is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       26.      USDA is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       27.      USDA’s failure to provide all non-exempt responsive records violates FOIA and

USDA regulations.

       28.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                     REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests;



                                                 6
            Case 1:19-cv-01201 Document 1 Filed 04/25/19 Page 7 of 7



       (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

          date as the Court deems appropriate, any and all non-exempt records responsive to

          American Oversight’s FOIA requests and indexes justifying the withholding of any

          responsive records withheld under claim of exemption;

       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

       (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.


Dated: April 25, 2019                               Respectfully submitted,
                                                    /s/ Hart W. Wood
                                                    Hart W. Wood
                                                    D.C. Bar No. 1034361

                                                    /s/ Elizabeth France
                                                    Elizabeth France
                                                    D.C. Bar No. 999851

                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 873-1743
                                                    hart.wood@americanoversight.org
                                                    beth.france@americanoversight.org

                                                    Counsel for Plaintiff




                                                7
